Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-17 have been examined.
Claims 18-20 are withdrawn from consideration as drawn to a non-elected species.
Claims 1-2, 4-5, 9-10, 14 and 16-17 have been amended in the response filed 10/20/2022.
The rejection of Claims 14 and 16-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to Applicant’s amendment filed 10/20/2022.
The rejection of claims 1, 4-14 under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. “Nanofluid graphene based amphillic Janus nanosheets for tertiary or enhanced oil recovery” PNAS July 12, 2016, vol. 113, no. 28 is withdrawn due to Applicant’s amendment filed 10/20/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. “Nanofluid graphene based amphillic Janus nanosheets for tertiary or enhanced oil recovery” PNAS July 12, 2016, vol. 113, no. 28 (cited by Applicant) (Luo) in view of Stankovich, et al., "Stable aqueous dispersions of graphitic nanoplatelets via the reduction of exfoliated graphite oxide in the presence of poly(sodium 4-styrenesulfonate)", J. Mater. Chem., vol. 16, (2005), 155-158 (Stankovich).


Claim 1.
Luo teaches:
A stable salt water dispersed nanofluid, abstract teaches wellbore fluid with dispersed carbon ; title teaches nanosheet fluid with colloidal stability. 
a dispersion comprising; an amphiphilic Janus nanomaterial; NaCl; and  CaCl2, see title;  abstract, page 7111, col. 2, para. 2 teaches NaCl and CaCl2, and “janus amphiphillic nanosheets”.
Luo teaches:
to use a polyelectrolyte as a stabilizer for nanosheets.
Luo does not specifically teach:
a polyelectrolyte selected from hydrophobic polymers and anionic polymers.
Stankovich teaches polysodium 4(styrenesulfonate) as an electrolytic stabilizer for nanosheets of graphene oxide.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Luo and use the electrolyte as taught by Stankovich because Luo teaches a electrolyte stabilizer is necessary and Stankovich provides a teaching that this particular stabilizer will function well with graphen oxide nanosheets.


Claim 2. 
Luo teaches:
to use a polyelectrolyte as a stabilizer for nanosheets.
Luo does not specifically teach:
wherein the polyelectrolyte in the dispersion consists of polyelectrolyte selected from the anionic polymer is a hydrophobic polymer, or an anionic polymer.
Stankovich teaches polysodium 4(styrenesulfonate) as an electrolytic stabilizer for nanosheets of graphene oxide.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Luo and use the electrolyte as taught by Stankovich because Luo teaches a electrolyte stabilizer is necessary and Stankovich provides a teaching that this particular stabilizer will function well with graphen oxide nanosheets.

Claim 3. 
Luo teaches:
to use a polyelectrolyte as a stabilizer for nanosheets.
Luo does not specifically teach:
wherein the polyelectrolyte is poly sodium 4- styrenesulfonate (PSS).  .
Stankovich teaches polysodium 4(styrenesulfonate) as an electrolytic stabilizer for nanosheets of graphene oxide.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Luo and use the electrolyte as taught by Stankovich because Luo teaches a electrolyte stabilizer is necessary and Stankovich provides a teaching that this particular stabilizer will function well with graphen oxide nanosheets.


Claim 4. 
Luo teaches:
wherein the dispersion comprises the polyelectrolyte and the amphiphilic Janus nanosheets dipersed in a brine comprising the NaCl and the CaCl2, said NaCl comprises least 3 wt.%, see abstract, p. 7711, col. 2, pp. 2,   teaches NaCl (4 wt %) and CaCl2 (1 wt. %).

Claim 5. 
Luo teaches:
wherein the dispersion comprises least 3.5 wt. % NaCl and/or at least about .5 wt. % CaCl2 about 0.5 wt.%, abstract and p. 7711, col. 2, pp. 2, teaches NaCl (4 wt %) and CaCl2 (1 wt. %).

Claim 6. 
Luo teaches:
wherein said nanofluid is stable to at least 70C.  abstract and p. 7711, col. 2, pp. 2

Claim 7. 
Luo teaches:
wherein the amphiphilic Janus nanomaterial is a nanosheet, see title.

Claim 8. 
Luo teaches:
wherein the nanosheet comprises graphene oxide, abstract and p. 7712, col. 1, pp. 3.

Claim 9. 
Luo teaches:
wherein the graphene oxide is derivatized with hydrophobic or hydrophilic groups.  abstract and p. 7712, col. 1, pp. 3.

Claim 10. 
Luo teaches:
wherein said graphene oxide is derivatized with at least one alkylamine group, abstract and p. 7712, col. 1, pp. 3.

Claim 11. 
Luo teaches:
wherein the nanosheets are stable in a single phase; this is interpreted to mean without agglomeration, p. 7712, col. 2, pp. 3.

Claim 12. 
Luo teaches;
wherein said nanofluid further comprises an elastic film at an oil/brine interface, p. 7715, col. 1, pp. 2.

Claim 13. 
Luo teaches:
wherein said elastic film is formed at a temperature of at least 70 C, because the composition is the same it can be expected the elastic film will form at a temperature of at least 70C.

Claim 14. 
Luo teaches:
wherein said nanosheets comprise a lateral dimension of about 50 to about 350nm, p. 7713, Fig. 3B;

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. “Nanofluid graphene based amphillic Janus nanosheets for tertiary or enhanced oil recovery” PNAS July 12, 2016, vol. 113, no. 28 (cited by Applicant) (Luo)  in view of Stankovich, et al., "Stable aqueous dispersions of graphitic nanoplatelets via the reduction of exfoliated graphite oxide in the presence of poly(sodium 4-styrenesulfonate)", J. Mater. Chem., vol. 16, (2005), 155-158 (Stankovich) and Luo “Colloidal stability of Graphene-Based Amphiphillic Janus Nanosheet fluid, “ Chemistry of Materials April 2017, Vol 29, No. 8, pp. 3454-3460 (Luo 2017).

Claim 15. 
Luo does not specifically teach:
wherein the nanosheet thickness is about 3.7 nm.  
Luo 2017 teaches nanosheets of graphene oxide having the claimed size, see p. 3455, col. 1, pp. 2. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Luo and include the specific size taught by Luo 2017 as an optimized physical property of the nanosheet.

Claim 16. 
Luo does not specifically teach:
  wherein the nanosheet aspect is less than 100.  
Luo 2017 teaches nanosheets of graphene oxide having the claimed size, see p. 3455, col. 1, pp. 2. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Luo and include the specific size taught by Luo 2017 as an optimized physical property of the nanosheet.

Claim 17. 
Luo does not specifically teach:
  wherein the nanosheets comprise a surface conjugation ratio of about 0.48.
Luo 2017 teaches nanosheets of graphene oxide having the claimed size, see p. 3456, col. 2, pp. 1. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Luo and include the conjugation as taught by Luo 2017 because Luo 2017 teaches that this will improve the stabilization.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
Applicant argues “Luo fails to teach “polyelectrolyte” at all and this is a reason for patentability. Well. Imagine patentee claiming NaCl, and a following applicant claiming salt, arguing that “salt” was not disclosed.That is the situation here. Because the surfactant taught by Luo is a polyelectrolyte, the claim limitation is met.
Applicant argues “The teaching by Stankovich that PSS can be utilized in a dispersion of exfoliated graphite oxide during reduction thereof with hydrazine hydrate is irrelevant to the use of PAA in a dispersion of amphiphilic Janus nanomaterials, which, as noted in the specification as filed, have one side of the surface that is hydrophobic while the other side is hydrophilic, and which, upon dispersion in either polar or non-polar solvents, can trigger self-assembly via hydrophobic or hydrophilic interactions. Stankovich, like Luo, fails to teach or suggest that polyelectrolyte selected from hydrophobic polymers and anionic polymers can be employed to stabilize a dispersion comprising amphiphilic Janus nanomaterials in dispersion comprising at least 3.5 wt.% NaCI, and CaCh", as required in amended independent claim 1.”
This argument fails because the rejection cites Stankovich for teaching that the claimed polyelectrolyte poly(sodium 4-styrenesulfonate) is used to stabilize water dispersed graphite oxide nanoplatlets. Applicant’s argument has so many nouns therein (in one sentence) it is difficult to clearly ascertain exactly what Applicant alledges is missing. However, the title of Stankovich clearly teaches to use the polyelectrolyte to stabilize a water dispersed graphite oxide nanoplate, which meets Applicants amphiphilic janus nanomaterial. The fact that there is some chemistry also taught by Stankovich would not and does not change the motivation or the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	 US 20150114646 to Price teaches graphene oxide [0017] stabilized by electrolytes [0022] functionalized is taught in [0023] to [0024} including amines. High Temperature is taught in [0025] brines are taught in [0042] alkali metal chlorides are taught in [0042]. [0043] teaches high salinity including chlorides . [0077] teaches 1 % mixture of nanomaterial; and a sodium dodecyl benzene sulfonate as a dispersant.
	US 20160348498 Zuinga teaches graphene oxide nanosheets comprising electrolyte salt solutions. 
	 US 20110059871 teaches graphene oxide nanosheets andstable aqueous dispersions of chemically-converted graphenes functionalized with amine groups. 
US 20110079748 teaches stabilizing graphene oxide using organic electrolytes including poly(sodium) 4-styrenesulfonate (PSS).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/             Primary Examiner, Art Unit 3674